--------------------------------------------------------------------------------

 
NB SUPPLY MANAGEMENT CORP.
 
as Manager,
 
and
 
GAC MANUFACTURING, LLC,
 
as Manufacturing

                        
AMENDED AND RESTATED
SUPPLY MANAGEMENT AGREEMENT
 
Dated as of August 15, 2008


--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
Page
 
ARTICLE I.
DEFINITIONS
1
     
Section 1.1
Defined Terms
1
     
ARTICLE II.
DUTIES OF THE MANAGER
2
     
Section 2.1
Nature of Management Services
2
     
Section 2.2
Manager Fee
5
     
Section 2.3
Modifications, Amendments and Consents With Respect to the Manufacturing Assets
5
     
ARTICLE III.
EFFECTIVE DATE
5
     
ARTICLE IV.
DEPOSIT OF COLLECTIONS
6
     
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE MANAGER
6
     
Section 5.1
Representations and Warranties
6
     
ARTICLE VI.
COVENANTS OF THE MANAGER
9
     
Section 6.1
Covenants
9
     
ARTICLE VII.
MANAGER TERMINATION EVENT
13
     
Section 7.1
Manager Termination Event
13
     
Section 7.2
Termination of Manager
15
     
Section 7.3
Appointment of Successor
15
     
Section 7.4
Back-up Manager
16
     
ARTICLE VIII.
MISCELLANEOUS
16
     
Section 8.1
Notices
16
     
Section 8.2
Entire Agreement
17
     
Section 8.3
Severability
17
     
Section 8.4
CONSENT TO JURISDICTION
17
     
Section 8.5
Waiver of Jury Trial
17
     
Section 8.6
Further Assurances
18
     
Section 8.7
Amendments; Waivers
18
     
Section 8.8
Successors and Assigns
18
     
Section 8.9
Severability of Provisions
18
     
Section 8.10
No Bankruptcy Petition
18
     
Section 8.11
Relationship of Parties
18

 
-i-
 

--------------------------------------------------------------------------------

 
 
Section 8.12
Limitation on Liability; Indemnity
19
 
 
 
Section 8.13
Errors and Omissions Insurance
19
     
Section 8.14
Governing Law
19
     
Section 8.15
Counterparts
19
     
Section 8.16
Limitation on Payment
20
     
Section 8.17
Separate Identity Provisions
20
     
Section 8.18
Status of Parties
21
     
Section 8.19
Limitations on Authority
21
     
Section 8.20
Headings and Captions
21
     
Section 8.21
Third Party Beneficiary
21
     
Section 8.22
Effect on Amended and Restated Supply Management Agreement; Acknowledgement
21

 
Appendix A: Standard Definitions
 
Exhibit A: [Reserved]
 
Exhibit B: Power of Attorney
 
Exhibit C: Form of Manager Report
 
Exhibit D: Litigation
 
Schedule 1: Insurance
 
-ii-

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED SUPPLY MANAGEMENT AGREEMENT
 
This AMENDED AND RESTATED SUPPLY MANAGEMENT AGREEMENT is dated as of August 15,
2008 (this “Supply Management Agreement”), and is by and between NB SUPPLY
MANAGEMENT CORP., a Delaware corporation (the “Manager”) and GAC MANUFACTURING,
LLC, a Delaware limited liability company (“Manufacturing”).
 
PRELIMINARY STATEMENT
 
As of the date of this Supply Management Agreement, Manufacturing owns the Real
Property and certain other Assets (the “Manufacturing Assets”) as set forth in
that certain Security Agreement Supplement, dated as of the date hereof, by and
among Manufacturing, NexCen Holding Corporation, GAC Supply, LLC (“Supply”) and
BTMU Capital Corporation (the “GAC Supply and Manufacturing Security Agreement
Supplement”); and Manufacturing and Supply have entered into that certain
Manufacturing Agreement, dated as of January 29, 2008 (the “Manufacturing
Agreement”) pursuant to which Manufacturing shall provide dough and other
ancillary products, as described in such agreement, to Supply.
 
This Supply Management Agreement hereby amends and restated in its entirety that
certain Supply Management Agreement, dated as of August 15, 2008 (the “Original
Management Agreement”), by and between the parties hereto. By executing this
Supply Management Agreement, each of the parties hereto consents to such
Amendment.
 
Manufacturing has requested that the Manager provide certain management services
and assist and advise in the management of the Manufacturing Assets and the
performance of the duties of Manufacturing under the Manufacturing Agreement and
other Transaction Documents to which Manufacturing is party.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I.
 
DEFINITIONS
 
Section 1.1 Defined Terms.
 
(a) Except as otherwise expressly provided herein or unless the context
otherwise requires, the capitalized terms used, but not defined, herein shall
have the respective meanings specified in the Standard Definitions attached to
the Security Agreement as Appendix A. The definitions of such terms are equally
applicable both to the singular and plural forms of such terms.
 
(b) All references in this instrument to designated “Articles,” “Sections,”
“Subsections” and other subdivisions are to the designated Articles, Sections,
Subsections and other subdivisions of this instrument as originally executed or
if amended or supplemented, as so amended and supplemented. The words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Supply
Management Agreement as a whole and not to any particular Article, Section,
Subsection or other subdivision. The words “including” and “include” shall be
deemed to be followed by the words “without limitation”. References to Persons
herein shall be deemed to include their permitted successors and assigns.
Additionally, and for the avoidance of doubt, all references to “NexCen Brands”
shall be deemed to refer to any entity, including any other Affiliate thereof,
into which NexCen Brands shall merge, or consolidate, or to which NexCen Brands
shall contribute, sell, or otherwise transfer any material portion of its assets
or liabilities.
 
-1-

--------------------------------------------------------------------------------


 
ARTICLE II.
 
DUTIES OF THE MANAGER
 
Section 2.1 Nature of Management Services.
 
(a) Management Services. Manufacturing hereby appoints the Manager, as manager,
to provide the Management Services. The Manager hereby agrees to such
appointment. The Manager hereby agrees to perform all of the following services
(the “Management Services”) at its sole cost and expense, except as may
otherwise be provided herein, and in accordance with the standards set forth in
Section 2.1(b) hereof, for the benefit of Manufacturing including:
 

 
(i)
to manage the Manufacturing Assets, and to take any and all actions on behalf of
Manufacturing which may be necessary, required, convenient or incidental to
cause the business to be conducted, including without limitation, compliance
with the Security Deed, the Transaction Documents and all laws and ordinances
applicable to the Real Property and the operation of Manufacturing’s business;

 

 
(ii)
to pay all Manager Costs as and when due;

 

 
(iii)
to record ownership changes, and other conveyances, in connection with the
Manufacturing Assets;

 

 
(iv)
to pursue the business strategy chosen by Manufacturing to maximize the value of
and the income derived from the Manufacturing Assets and the ability to
manufacture the product to be delivered to Supply under the Manufacturing
Agreement and on the Franchisees of GAC Franchising, LLC;

 

 
(v)
to cause Manufacturing to enter into, enforce its rights under and comply with
the provisions of the Manufacturing Agreement (including, without limitation,
causing Manufacturing to purchase raw materials, providing employees necessary
to facilitate production of product and otherwise manage the production of the
product) and from time to time, to take reasonable steps to negotiate, amend
and/or renew the terms of the Manufacturing Agreement consistent with the
exercise of sound business judgment and the other provisions hereof and the
other Transaction Documents;


-2-

--------------------------------------------------------------------------------


 

 
(vi)
to coordinate distribution of product to Supply pursuant to the Manufacturing
Agreement, and to bill and collect accounts receivable from Supply in connection
with the same

 

 
(vii)
to keep the Manufacturing Assets and Real Property in good working order and
useable condition as necessary to comply with the Transaction Documents,
including with respect to taking all reasonable steps for their physical repair
and maintenance;

 

 
(viii)
to manage the affairs and take all such action as may be necessary to cause
Manufacturing to be in compliance with, and enforce its rights under, its
obligations under the Transaction Documents, including, without limitation, with
respect to the deposit of all Collections into the appropriate accounts as
required by the provisions of the Security Agreement and the disbursement of
monies as set forth in Sections 6.6 and 14.1 of the Security Agreement and with
respect to the Security Deed;

 

 
(ix)
to enforce and collect payment of the amount owing on each Manufacturing Asset;

 

 
(x)
to respond, on behalf of Manufacturing, to inquiries with respect to the
Manufacturing Agreement and any supply agreements;

 

 
(xi)
to enforce and maintain, on behalf of Manufacturing, the terms of all Contracts
(including all vendor contracts, leases of assets, supply contracts and other
agreements in connection with the operation of the Manufacturing business and
compliance with the Transaction Document) related to the Real Property and
Manufacturing Assets, the manufacturing and distribution of the product in
accordance with the terms of such Contracts and the Transaction Documents;

 

 
(xii)
to maintain separate, complete and accurate books and records with respect to
all transactions contemplated hereunder in connection with the Real Property and
Manufacturing Assets;

 

 
(xiii)
to deliver electronically or otherwise to Manufacturing on a calendar quarterly
basis an informational listing of any additions, subtractions or changes to the
Manufacturing Assets or the Real Property, the date of any new Contract and a
summary of its key terms and, also, hard copies of all documents evidencing new
Manufacturing Assets or Real Property;

 

 
(xiv)
to cause Manufacturing to pay all Taxes when due; and

 

 
(xv)
to procure and maintain all necessary or prudent licenses, permits, approvals or
consents with respect to the Real Property, the Manufacturing business and the
product.


-3-

--------------------------------------------------------------------------------


 
The list of Management Services may be amended from time to time by mutual
agreement of the Manager and Manufacturing, but subject to the prior written
consent of the Agent.
 
(b) Manager’s Standard of Performance. The Manager shall exercise commercially
reasonable efforts in performing the Management Services and shall perform the
Management Services in accordance with industry practice, the express terms of
this Supply Management Agreement and Applicable Law and with at least the same
care, prudence, skill and diligence as the Manager would employ in the
management of its own assets or any other assets that it manages.
 
(c) Discretionary Powers. The Manager shall exercise all discretionary powers
involved in connection with the Management Services subject to the terms hereof,
and shall pay all costs and expenses incurred in connection therewith that may
be necessary or advisable for the carrying out of the transactions contemplated
by this Supply Management Agreement. The Manager may, for its own account, seek
the assistance of other parties in carrying out its duties hereunder.
 
(d) Approvals. The Manager shall consult with and obtain written approval from
Manufacturing for any action in connection with the Manufacturing Assets that is
not in the ordinary course of the Management Services. The Manager shall not
take any action pursuant to this Supply Management Agreement on behalf of
Manufacturing which is inconsistent with, or would cause Manufacturing, the
Issuer, NexCen Brands or any of their Affiliates to violate, the Transaction
Documents.
 
(e) Legal Proceedings. The Manager is hereby authorized, empowered, and agrees,
in accordance with Section 2.1(b) and consistent with past practice and clause
(b) above to commence, at Manufacturing’s sole cost and expense in its own name
or in the name of Manufacturing, and to pursue legal proceedings relating to any
aspect of the Manufacturing Assets. The Manager is hereby further authorized and
empowered to determine whether and where to bring litigation, to retain counsel
on a contingency fee or other basis to enforce Manufacturing’s rights in the
Manufacturing Assets and to protect the value of the Manufacturing Assets and to
obtain judgments with respect thereto. Manufacturing shall take any and all such
actions that the Manager may deem necessary or appropriate to enable the Manager
to carry out its duties under this Supply Management Agreement. If, in any legal
proceeding, it shall be determined that the Manager may not enforce
Manufacturing’s rights in the Manufacturing Assets and to protect the value of
the Manufacturing Assets on the ground that is not a real party in interest or a
holder entitled to enforce Manufacturing’s rights in the Manufacturing Assets
and to protect the value of the Manufacturing Assets, Manufacturing, shall, at
its expense, take such steps as the Manager deems reasonably necessary to
enforce Manufacturing’s rights in the Manufacturing Assets and/or to protect the
value of the Manufacturing Assets, including bringing suit in its own name or
joining the action as a party.
 
(f) Principal Place of Business. All activities hereunder by the Manager and its
employees shall be conducted from the Manager’s principal place of business
identified in Section 8.1 hereof, or at such other location as to which
Manufacturing and the Agent are provided thirty (30) days’ prior written notice.
 
-4-

--------------------------------------------------------------------------------


 
Section 2.2 Manager Fee. As compensation for the performance of the Management
Services, the Manager shall be entitled to the applicable Manager Fee, as
provided in the Security Agreement. The Manager represents that the Manager Fee
is not more or less than the fee that is customarily paid in arm’s length
transactions for similar services. The Manager shall not be entitled to any
other amounts for its services hereunder other than the Manager Fee. The Manager
shall have the right, but not the obligation, to advance all Operating Expenses,
provided, however, that the Manager shall not make any such advance if the
Manager reasonably determines that such advance would not be ultimately
recoverable from the Collections. On any Payment Date on which there is
insufficient Distributable Cash in accordance with Section 14.1(a) of the
Security Agreement to pay the Subordinate Manager Fee, in whole or in part, on
such Payment Date, the Manager shall have the right to receive funds from the
Held Collections Account to pay such shortfall in the Subordinate Manager Fee
for the related Collection Period in accordance with, and to the extent amounts
are available for such purpose under Section 14.1(b)(i) of the Security
Agreement.
 
Section 2.3 Modifications, Amendments and Consents With Respect to the
Manufacturing Assets. Except as provided in Section 2.1(d), the Manager shall
not agree to any modification, waiver or amendment of any term of any material
element of any agreements with respect to the Manufacturing Assets or to any
extension of a Contract, if such modification, waiver or amendment, individually
or together with all modifications, waivers or amendments previously made, shall
reasonably be expected to result in a Material Adverse Change without the prior
written consent of Franchising or Brands, as applicable, and the Agent;
provided, however, that the Manager shall not make any modification, waiver or
amendment to any Covered Material Contract in any material respect that is
adverse or could reasonably be expected to be adverse to Franchise or Brands
without the prior written consent of Franchising or Brands, as applicable and
the Agent.
 
(a) Power of Attorney. So long as this Supply Management Agreement is in effect,
Manufacturing hereby irrevocably constitutes and appoints the Manager and any
officer thereof with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority to act in the place and stead of
Manufacturing, and in the name of Manufacturing, or in its own name, from time
to time in the Manager’s discretion, for the purpose of Managing the
Manufacturing Assets, the business in which the Manufacturing Assets are
employed and providing the Management Services in accordance with the terms of
this Supply Management Agreement, and will execute the power of attorney in the
form attached hereto as Exhibit B.
 
ARTICLE III.
 
EFFECTIVE DATE
 
This Supply Management Agreement shall become effective as of the date hereof
and, except as provided in Article VII, shall continue in force on a calendar
year to calendar year basis unless terminated in writing by either party on or
before December 1 of any calendar year, but not earlier than the date after the
date on which all Secured Obligations are indefeasibly paid in full in cash
(other than with respect to any indemnity obligations or obligations under any
Transaction Document that by their terms survive the termination thereof).
 
-5-

--------------------------------------------------------------------------------


 
ARTICLE IV.
 
DEPOSIT OF COLLECTIONS
 
All Collections is the property of Manufacturing. All Collections received by
the Manager shall be deposited into Manufacturing’s Co-Issuer Collection Account
or as otherwise directed in writing by Manufacturing (acting the consent of the
Agent), and the Manager shall direct that any Collections be paid to
Manufacturing’s Co-Issuer Collection Account; provided, however, if,
notwithstanding such direction, any proceeds of the Manufacturing Assets shall
come into the possession or control of the Manager or its agents, the Manager
shall hold such proceeds, or cause the same to be held, in the form received, in
trust for Manufacturing and shall within one (1) Business Day after receipt
thereof, cause the same to be deposited into Manufacturing’s Co-Issuer
Collection Account.
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES OF THE MANAGER
 
Section 5.1 Representations and Warranties. The Manager as of the Restatement
Date and each Payment Date represents and warrants to, and in favor of,
Manufacturing and the Agent that:
 
(a) Organization, Power, Qualification. The Manager (i) is a Delaware
corporation, duly organized, validly existing and in good standing, (ii) has the
corporate power, legal right and authority to own its properties and to carry on
its business as now being and hereafter proposed to be conducted and (iii) is,
and always has been, duly qualified and is in good standing and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and the
failure to be so qualified could, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change.
 
(b) Authorization, Enforceability. The Manager (i) has the corporate power, and
(ii) has taken all necessary action to authorize it to execute, deliver and
perform this Supply Management Agreement in accordance with its terms and to
consummate the transactions contemplated hereby. This Supply Management
Agreement has been duly executed and delivered by the Manager and is a legal,
valid and binding obligation of the Manager, enforceable in accordance with its
terms, subject, as to enforcement of remedies, to any applicable bankruptcy,
insolvency or other similar law affecting the enforcement of creditors’ rights
and secured parties generally, and subject to the limitation that the
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.
 
(c) Non-Contravention. The execution, delivery and performance of this Supply
Management Agreement in accordance with its terms and the consummation of the
transactions contemplated hereby by the Manager do not and will not (i) require
any consent or approval or authorization of, or giving notice to, any Person,
except for consents and approvals that have already been obtained or notices
that have been duly given, (ii) violate any Applicable Law, (iii) conflict with,
result in a breach of, or constitute a default under its Organizational
Documents, or conflict with, result in a breach of a material provision under
(with or without notice or lapse of time or both) any agreement or other
instrument, to which the Manager is a party or by which it or any of its
properties or assets may be bound, which conflict, breach or default would have
a material adverse effect on the business, assets, liabilities, condition
(financial or otherwise), results of operations or prospects of the Manager or
on the ability of the Manager to perform any of its obligations under this
Supply Management Agreement, or (iv) result in or require the creation or
imposition of any Liens upon or with respect to any property now owned or
hereafter acquired by the Manager.
 
-6-

--------------------------------------------------------------------------------


 
(d) Compliance with Law.
 

 
(i)
The Manager is, and always has been, in compliance with all Applicable Laws,
including without limitation those relating to ERISA and Taxes, except where
non-compliance, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change.

 

 
(ii)
Except as previously set forth on Schedule VIII to the Security Agreement, the
Manager, to the Manager’s knowledge, is not, and never has been, under
investigation with respect to any violation of any Applicable Law, regulation,
order or requirement relating to any of the foregoing in connection with its
respective business.

 

 
(iii)
There does not currently exist, nor has there existed at any time since its
formation, any threatened or actual dispute between the Manager and any of its
outside accountants, auditors or other financial advisors.

 

 
(iv)
Neither the Manager nor any of its officers or agents, nor any Person acting on
behalf of any of them, have made any illegal or improper payment to, or provided
any illegal or improper benefit or inducement for, any governmental official,
union official, supplier, customer, union or other Person, in an attempt to
influence any such Person to take or to refrain from taking any action relating
to the Manager, Manufacturing or the business of the Manager, Manufacturing, or
to engage in any action by or on behalf of any of them in any way, or paid any
bribe, payoff, influence payment, kickback or other unlawful payment. Neither
the Manager nor any of the officers or agents of the Manager or any Person
acting on behalf of any of them, have taken any action that violates the Foreign
Corrupt Practices Act. The Manager has at all times been in compliance with all
Applicable Laws relating to export control and trade embargoes. To the Manager’s
knowledge, no product sold or service provided by the Manager or Manufacturing
during the last five years has been, directly or indirectly, sold to or
performed on behalf of any country where such sale of products or provision of
services is prohibited by OFAC, the Department of Treasury or other U.S.
governmental authority.

 
(e) Litigation. There is no, and never has been, action, suit or proceeding
pending or, to the knowledge of the Manager, threatened against the Manager or
any of its properties or assets in any court or before any arbitrator of any
kind or before or by any Governmental Authority which, if decided adversely to
the Manager, would reasonably be expected to result in a Material Adverse
Change.
 
-7-

--------------------------------------------------------------------------------


 
(f) Governmental Regulation. The Manager is not required to obtain any consent,
approval, authorization, permit or license from, or effect any filing or
registration with, any Governmental Authority in connection with the execution,
delivery and performance, in accordance with its respective terms, of this
Supply Management Agreement.
 
(g) Investment Company. The Manager is not, and has never been, an “investment
company” within the meaning of the Investment Company Act.
 
(h) Bankruptcy. The Manager is not, and has never been, a debtor in a bankruptcy
case.
 
(i) Absence of Default. The Manager is, and has always been, in compliance with
all of the provisions of its Organizational Documents, as the same may have been
amended or restated (or comparable constitutive documents) and no event has
occurred, or failed to occur, which has not been remedied or waived, the
occurrence or nonoccurrence of which constitutes, or which with the passage of
time or giving of notice or both would constitute, (i) a Manager Termination
Event or (ii) a default by the Manager under any agreement or other instrument,
or any judgment, decree or order to which the Manager is a party or by which the
Manager or any of its properties or assets may be bound, which default could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.
 
(j) Disclosure. The Manager has not failed to disclose any fact, circumstance or
other information which could, either alone or in conjunction with all other
such facts, circumstances and information, reasonably be expected to result in a
Material Adverse Change; and to the Manager’s knowledge, there is no fact that
has specific application to any of the Manager, Manufacturing, NexCen Brands or
any of their Affiliates (other than general economic or industry conditions) and
that could, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Change. This representation shall not be affected by any
investigation made by or on behalf of the Agent.
 
(k) Information. All written information, reports and other papers and data
furnished to the Agent, with respect to the Manager, shall be, at the time the
same is so furnished, complete, true and correct in all material respects as and
when made.
 
(l) Taxes. The Manager has timely filed all tax returns (federal, state and
local) which are required to be filed and has paid all taxes related thereto.
There has been no waiver of any statutes of limitation in respect of taxes or
agreement to any extension of time with respect to a tax assessment or
deficiency of the Manager; there is no material claim, audit, action, suit or
proceeding against or with respect to the Manager in any tax; the Manager has
not received from any taxing authority any formal or informal (x) notice
indicating an intent to open an audit or other review, (y) request for
information related to tax matters or (z) notice of deficiency or proposed
adjustment for any amount of tax proposed, asserted, or assessed by any taxing
authority against the Manager.
 
-8-

--------------------------------------------------------------------------------


 
(m) Subsidiaries. As of the date hereof, there are no corporations,
partnerships, limited liability companies, joint ventures or other business
entities in which the Manager owns, of record or beneficially, a direct or
indirect equity interest or contract or agreement, contingent or otherwise, to
acquire the same.
 
(n) Absence of Liabilities. The Manager has no Indebtedness.
 
(o) Manufacturing Assets. The Manager does not have any interest in or own any
of the Manufacturing Assets.
 
(p) Real Property. The Manager does not own any real property.
 
(q) Insurance. The Manager has insurance in coverages and amounts that is
prudent and customary for its business, including in the performance of its
duties and undertakings contemplated hereunder and under the other Transaction
Documents. All such insurance is primary coverage and all premiums therefor due
have been paid in full. Schedule 1 sets forth a complete, true and correct list
of all certificates of insurance, binders for insurance policies and insurance
maintained by the Manager, or under which the Manager is the beneficiary of
coverage.
 
(r) Factual Assumptions. The factual assumptions identified in the opinion
letter delivered by Baker & McKenzie LLP or Kirkland & Ellis LLP on the
Restatement Date or on any Funding Date with respect to certain bankruptcy
matters are true and accurate as of such date with respect to the Manager.
 
(s) Corporate Structure. The Manager is a wholly-owned subsidiary of NexCen
Brands.
 
ARTICLE VI.
 
COVENANTS OF THE MANAGER
 
Section 6.1 Covenants. So long as this Supply Management Agreement remains in
effect:
 
(a) Financial Statements. As soon as practicable and in any event within
forty-five (45) days after the end of each of its fiscal quarters and ninety
(90) days after the end of each of its fiscal years, the Manager shall deliver
to Manufacturing and the Agent a statement of income and statement of cash flow
for the Manager for such quarter and such year, as the case may be, setting
forth in each case in comparative form the figures for the previous period, and
a balance sheet of the Manager as at the end of such quarter and such year, as
the case may be, all prepared by management of the Manager in accordance with
GAAP (applied on a consistent basis) and certified as being complete, true and
correct by the Manager.
 
(b) Instruments. The Manager shall not take any action to cause any Receivable
to be evidenced by any instrument (as defined in the UCC) or any title in bearer
form except in connection with the enforcement or collection of a Receivable.
 
-9-

--------------------------------------------------------------------------------


 
(c) Information. From time to time and promptly upon request of Manufacturing,
Franchising, the Issuer, any Back-up Manager or the Agent, the Manager shall
deliver to the requesting party such information, reports and other papers and
data regarding the business, assets, liabilities, financial condition or results
of operations with respect to the Manufacturing Assets as any requesting party
may reasonably request, in each case in form and substance reasonably
satisfactory to the requesting party.
 
Written information, reports and other papers and data furnished to
Manufacturing or the Agent by or on behalf of the Manager, shall be, at the time
the same is so furnished, complete, true and correct in all material respects.
This covenant shall not be affected by any investigation made by or on behalf of
Manufacturing or the Agent.
 
(d) Company Existence; Governing Documents. The Manager will keep in full force
and effect its existence and rights as a corporation under the laws of the State
of Delaware and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Supply Management Agreement. The
Manager will not form or otherwise acquire the equity interests in any other
Person unless the primary business purpose of such entity is consistent with,
and in furtherance of, the business of Manufacturing and other parties to
management agreements with the Manager.
 
(e) Applicable Law. If the Grant by Manufacturing of the first priority
perfected security interests under the Security Agreement, or any portion or
aspect thereof, requires any further approval, perfection or compliance with any
Applicable Law or administrative rule, or shall be prohibited under or in
violation of any Applicable Law or administrative rule, the Manager agrees to
cause Manufacturing to do all things and, at its expense, to take all action
reasonably necessary or advisable to obtain all such approvals and to accomplish
such perfection or compliance, and/or expeditiously to remove any prohibition
and cure any violation, so as to effectuate to the fullest extent permissible by
law the entire security interest Granted under the Security Agreement.
 
(f) No Liens. The Manager shall not create, incur, assume or suffer to exist any
Lien upon or with respect to any property or assets of any kind of Manufacturing
other than Permitted Encumbrances.
 
(g) Inspection. On a monthly basis and at any other time and from time to time,
deemed necessary in the Agent’s, Manufacturing’s (each in their sole
discretion), the Manager shall permit Manufacturing or the Agent, or their
respective agents or representatives (including Agent’s Professionals and
Consultants), during regular business hours and without charge and at the sole
cost and expense of the Manager (provided that so long as no Manager Termination
Event or Event of Default under the Security Agreement has occurred and has not
been waived, such cost and expenses shall not exceed $500,000 per year): (i) to
examine and make copies of and abstracts from the books and records (financial
and corporate) of the Manager, insofar as they relate to the Manufacturing
Assets or its duties hereunder as Manager and (ii) to visit the offices and
properties of the Manager for the purpose of examining such books and records
and to discuss matters relating thereto and to the performance of the Manager
under this Supply Management Agreement with any of the officers or employees of
the Manager having knowledge of such matters.
 
-10-

--------------------------------------------------------------------------------


 
(h) Manager’s Report. On or before the tenth day after each Collection Period,
the Manager shall deliver to Manufacturing (with a copy to the Agent and any
Back-up Manager) (i) a report, substantially in the form of Exhibit C attached
hereto and (ii) an Officer’s Certificate of the Manager certifying that each of
the representations and warranties in this Supply Management Agreement are
complete, true and correct as of such date. The Manager Report shall include,
without limitation, all deposits into, and withdrawals from, the GAC
Manufacturing Operating Account, along with a list of the actual expenditures
made with respect to such flow of funds.
 
(i) Manager Not to Resign; No Assignment.
 

 
(i)
The Manager shall not resign from the respective duties and obligations hereby
imposed on it except upon a determination by Manufacturing, the Issuer and the
Agent that by reason of a change in applicable legal requirements the continued
performance by the Manager of its duties under this Supply Management Agreement
would cause it to be in material violation of such legal requirements (i.e.,
requirements pursuant to law or regulation, rather than contractual), said
determination to be evidenced by a an opinion of counsel to such effect.

 

 
(ii)
The Manager may not assign this Supply Management Agreement, or any of its
rights, powers, duties or obligations hereunder without the prior written
consent of Manufacturing and the Agent.

 

 
(iii)
Except as provided in Sections 7.2 and 7.3, the duties and obligations of the
Manager under this Supply Management Agreement shall continue until this Supply
Management Agreement shall have been terminated as provided in Articles III and
VII, and shall survive the exercise by Manufacturing or the Agent of any right
or remedy under this Supply Management Agreement, or the enforcement by
Manufacturing or the Agent of any provision of this Supply Management Agreement.
The Manager shall continue to serve as Manager hereunder until such time as a
successor shall be appointed and assume the duties of Manager hereunder.

 
(j) Contracts. The Manager shall not, and shall not cause Manufacturing to enter
into or be a party to any agreement or instrument without the prior written
consent of the Agent; provided, however, that such consent of the Agent shall
not be required for Manufacturing to enter into contracts and agreements with
third parties, entered into in the ordinary course of Manufacturing’s business
and that do not impair Manufacturing’s ability to perform its obligations under
the Manufacturing Agreement and the Transaction Documents.
 
(k) Absence of Liabilities. The Manager will not incur any Indebtedness.
 
(l) Insurance. The Manager shall maintain, or cause Manufacturing to maintain,
as applicable, with financially sound insurers with an S&P Credit Rating of not
less than “BBB-” and with a claims-paying ability rated not less than “A:VIII”
by A.M. Best’s Key Rating Guide, insurance coverages customary for business
operations of the type conducted in respect of the transactions contemplated by
the Transaction Documents and the Manufacturing Assets managed by the Manager.
The Manager shall annually provide to the Agent evidence reasonably satisfactory
to the Agent (which may be by cover note) that the insurance required to be
maintained by the Manager and Manufacturing hereunder is in full force and
effect, by not later than December 31 of each calendar year. The Manager shall
provide written notice to the Agent, within five (5) days of knowledge thereof,
of any default, breach or condition, which with the giving of notice or the
lapse of time, would constitute a default under, or breach of, any of its
insurance policies.

-11-

--------------------------------------------------------------------------------


 
(m) Taxes. The Manager shall, and shall on behalf of Manufacturing (out of the
portion of its Manager Fee related to such purpose), (i) pay all Taxes when due
or payable, together with any interest or penalty, addition to tax or additional
amount imposed thereon or in connection therewith, (ii) file, when due, all tax
returns, statements, reports or forms required to be filed with any taxing
authority and (iii) except for consolidated tax returns, not become, or permit
itself to become, liable for the Taxes of any other person or entity, whether by
contract, operation of law or otherwise. The Manager shall provide prompt (and
in any event within three (3) Business Days) notice to the Agent of (x) any
formal or informal notice from any taxing authority of any intent to open an
audit or other review or (y) any claim, audit, action suit or proceeding against
or with respect to the Manager or Manufacturing in respect of any tax.
 
(n) Litigation. The Manager, upon obtaining knowledge thereof, shall provide
prompt (and in any event within three (3) Business Days) written notice to the
Agent with respect to the threat or commencement of any material litigation,
arbitration or administrative proceedings against Manufacturing or any property
included in the Collateral that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or a liability in
any amount. In the event that any such litigation, arbitration or other
proceeding shall have been commenced, the Manager shall keep the Agent informed
on a regular basis as reasonably requested by the Agent regarding the same. The
Agent shall be entitled, but not obligated, to consult with the Issuer, the
Co-Issuers, any Support Fund, the Manager, NexCen Brands and any of their
Affiliates with respect to, and participate in the defense or resolution of, any
such proceeding.
 
(o) Bankruptcy. The Manager or any assignee or successor to the Manager or
substantially all of the business of the Manager; will not (i) voluntarily
institute, or consent to the institution of, bankruptcy or insolvency
proceedings, or file a petition seeking or consenting to reorganization or
relief under any applicable federal or state law relating to bankruptcy, or seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) for it, or any substantial part of its
assets, or make any assignment for the benefit of creditors, or admit in writing
its inability to pay its debts generally as they become due, or take any
corporate action in furtherance of any such action; or (ii) consolidate, merge,
dissolve or liquidate, in whole or in part.
 
(p) Factual Assumptions. The Manager shall not take any action which shall cause
the factual assumptions identified in the opinion letter delivered by Baker &
McKenzie LLP or Kirkland & Ellis LLP on any Funding Date and on the Restatement
Date with respect to certain bankruptcy matters to no longer be true and
accurate with respect to the Manager.

-12-

--------------------------------------------------------------------------------


 
(q) Updated Information. The Manager shall promptly update (and in any event, at
least once per calendar quarter) Exhibit D and Schedule 1 hereto to the extent
that any of the information contained therein has changed.
 
ARTICLE VII.
 
MANAGER TERMINATION EVENT
 
Section 7.1 Manager Termination Event. Each of the following shall constitute a
“Manager Termination Event”, whatever the reason for such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment or order of any court or any order, rule or regulation of any
Governmental Authority or non-governmental body or otherwise:
 
(a) the Manager shall fail, (i) within two (2) Business Days after the date the
same is due, to deliver a Manager’s Report to Manufacturing, any Back-up Manager
and the Agent or (ii) within two (2) Business Days after receipt thereof, to
remit or cause to be remitted to the related Co-Issuer Collection Account, or
such other account as directed by Manufacturing (with the consent of the Agent),
any License Income or other Collections received by the Manager;
 
(b) default in the performance, or breach, of any covenant of the Manager in
this Supply Management Agreement (not referenced in clause (a) above), and
continuance of such default or breach for a period of five (5) Business Days;
 
(c) a failure of any representation or warranty of the Manager in this Supply
Management Agreement to be complete, true and correct as and when made;
 
(d) either (i) the filing of an involuntary case in respect of the Manager under
the federal bankruptcy laws, as not or hereafter in effect, or any other present
or future period of thirty (30) consecutive days or (ii) the entry of a decree
or order for relief by a court having jurisdiction in respect of the Manager in
an involuntary case under the federal bankruptcy laws, as now or hereafter in
effect, or any other present or future federal or state bankruptcy, insolvency
or similar law, or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of the Manager or of any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Manager or any assignee or successor to the Manager or
substantially all of the business of the Manager;
 
(e) the commencement by the Manager of a voluntary case under the federal
bankruptcy laws, as now or hereafter in effect, or any other present or future
federal or state bankruptcy, insolvency or similar law, or the consent by the
Manager to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Manager or any substantial part of its property or the making by the Manager of
an assignment for the benefit of creditors or the failure by the Manager
generally to pay its debts as such debts become due or the taking of action by
the Manager in furtherance of any of the foregoing;

-13-

--------------------------------------------------------------------------------


 
(f) (i) either (A) a final non-appealable judgment shall be entered by any court
against the Manager for the payment of money the uninsured portion of which,
together with the uninsured portion of all other outstanding final
non-appealable judgments against the Manager, exceeds $250,000 in the aggregate,
or (B) a warrant of attachment or execution or similar process shall be issued
or levied against any of the Manager’s $250,000 in the aggregate, and (ii) if,
within thirty (30) days after the entry, issue or levy thereof, such judgment,
warrant or process shall not have been paid or discharged or a bond satisfactory
to the related court shall not have been posted;
 
(g) the Manager shall cease to carry on, or be enjoined, restrained or in way
prevented by the order of any Governmental Authority from conducting, any
material part of the business of the Manager;
 
(h) the occurrence of an Event of Default under, and as defined in, the Security
Agreement;
 
(i) any report of material adverse findings from the SEC, any other regulatory
body or Governmental Authority, or independent counsel in connection with an
investigation, that either (i) may materially impair, or has materially
impaired, the value of Assets or (ii) results, directly or indirectly in the
delisting of NexCen Brand’s stock from the NASDAQ stock market;
 
(j) Kenneth J. Hall is no longer employed as Chief Financial Officer or another
officer having higher authority and responsibility for the management of NexCen
Brands, and a replacement acceptable to Agent (which acceptance will not be
unreasonably withheld) has not been named within sixty (60) days of the
effective or constructive date of the cessation of his activities as Chief
Financial Officer (such 60-day period does not re-start if proposed replacement
is not acceptable to the Agent);
 
(k) Michael C. “Chris” Dull is no longer employed as President, Chief Executive
Officer or another officer having ultimate authority and responsibility for the
management of NexCen Franchise Management, Inc., and a replacement acceptable to
Agent (which acceptance will not be unreasonably withheld) has not been
identified within sixty (60) days of the effective or constructive date of the
cessation of his activities as President (such 60-day period does not re-start
if proposed replacement is not acceptable to the Agent);
 
(l) (i) for the period from the Restatement Date continuing through March 31,
2009, Marvin Traub shall have resigned from the Board of Directors of NexCen
Brands, unless the BBI Entities and Waverly have been sold in accordance with
the terms of the Security Agreement prior to such resignation, or (ii) from the
Restatement Date for the period continuing through December 31, 2009, any three
of James T. Brandy, David S. Oros, Paul Caine, Edward J Mathias and George P.
Stamas shall have resigned from the Board of Directors of NexCen Brands;
 
(m) on or after December 31, 2009, the Rolling 12 Month Free Cash Flow Margin
with respect to the Issuer and all of the Co-Issuers for the preceding twelve
(12) months is less than 40%;
 
(n) NexCen Brands shall have received a qualified audit report for its fiscal
year 2008 financial statements or with respect to any of its financial
statements delivered thereafter;

-14-

--------------------------------------------------------------------------------


 
(o) the occurrence of any Material Adverse Change;
 
(p) any material provision of this Supply Management Agreement, at any time
after its execution and delivery and for any reason, ceases to be in full force
and effect; or the Manager, the Issuer, Manufacturing, NexCen Brands or any
other Person contests, attacks or challenges in any manner the validity or
enforceability of any provision of any this Supply Management Agreement; or the
Manager, the Issuer, Manufacturing or NexCen Brands denies that it has any
further liability or obligation under this Supply Management Agreement, or
purports to revoke, terminate or rescind any provision of this Supply Management
Agreement;
 
(q) the Manager shall have incurred any Indebtedness; or
 
(r) the Manager is no longer a wholly-owned subsidiary of NexCen Brands;
 
provided, however, that for purposes of effecting a cure of a Manager
Termination Event described in clause (q) above, the Manager shall be entitled
to redeem any Indebtedness it may have then outstanding or then pledge to the
Agent cash in an amount, and upon terms, as may be acceptable to Manufacturing
and the Issuer, and then only upon the prior written consent and approval of the
Agent.
 
Section 7.2 Termination of Manager.
 
(a) Upon the occurrence of any Manager Termination Event, the Manager shall give
notice thereof to Manufacturing, the Issuer, each Back-up Manager (if any), each
Noteholder and the Agent within two (2) Business Days of its actual knowledge
thereof. Manufacturing, the Issuer and the Agent shall have all rights and
remedies against the Manager as may exist at law or in equity. Upon, or at any
time after the occurrence of, a Manager Termination Event, Manufacturing and the
Issuer may, with the consent of the Agent (and shall, at the direction of the
Agent or the Noteholders), by notice then given in writing to the Manager (a
“Manager Termination Notice”) with a copy to the Agent, terminate all or any
part of the rights and obligations of the Manager under this Supply Management
Agreement.
 
(b) After receipt by the Manager of a Manager Termination Notice all authority
and power of the Manager under this Supply Management Agreement shall terminate
with respect to the rights and obligations so terminated.
 
(c) All costs and expenses incurred by the Manager in connection with the
transfer of the Manager’s duties hereunder to a successor manager following a
Manager Termination Event shall be for the account of and payable by, jointly
and severally, the Manager and NexCen Brands.
 
Section 7.3 Appointment of Successor. On and after the time specified in a
Manager Termination Notice pursuant to Section 7.2(a), a successor manager shall
be appointed by Manufacturing and the Issuer, with the prior written consent, or
upon the direction, of Agent in its sole discretion, such successor manager
shall be the successor in all respects to the Manager in its capacity as Manager
under this Supply Management Agreement and the transactions set forth or
provided for herein and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Manager by the terms and provisions
hereof, provided, that the successor manager shall have no liability for actions
or inactions of the predecessor Manager.

-15-

--------------------------------------------------------------------------------


 
The successor manager shall be entitled to receive all reasonable costs incurred
by the successor manager in connection with assuming the duties and obligations
of the Manager hereunder (which shall be included in its Operating Expenses).
Notwithstanding the above, if the Manager shall resign as provided in Section
6.1(i), Manufacturing shall take such actions as may be necessary to cause the
appointment of a successor manager with the prior written consent, or upon the
direction of the Agent, in its sole discretion.. The successor manager and the
Manager, as the case may be, shall take such actions, consistent with this
Supply Management Agreement, as shall be necessary to effectuate any such
succession. Such successor manager shall be subject to all the responsibilities,
duties and liabilities relating thereto placed on the Manager by the terms and
provisions hereof.
 
In no event shall any successor manager be appointed without prior written
consent of the Agent in its sole discretion.
 
Section 7.4 Back-up Manager. One or more Back-up Managers may be appointed by
the Agent, from time to time, and at any time, in its sole and absolute
discretion. The Issuer and the Manager, agree to allow, and consent to, any
modifications to this Supply Management Agreement, the Security Agreement and
any other Transaction Documents that are reasonably requested by any appointed
Back-up Manager or by the Agent in connection with arrangements related to the
appointment of such Back-up Manager or the performance of its duties hereunder
or under any other Transaction Document. The Back-up Manager shall perform,
without limitation, such services under the this Agreement as directed by the
Agent, from time to time, in its sole and absolute discretion. Any such Back-up
Manager appointed pursuant to this Section shall be entitled to the applicable
Back-up Manager Fee.
 
ARTICLE VIII.
 
MISCELLANEOUS
 
Section 8.1 Notices. All notices from one party to the other party shall be in
writing and shall be sent to the other party’s address by delivery by a
reputable courier service or by registered mail (return receipt requested), all
charges prepaid. The date of receipt or refusal shall be the effective date of
any such notice. Copies of all notices and reports delivered to Manufacturing
pursuant to Sections 2.1(a)(xiii), 6.1(a), 6.1(c), 6.1(e) and 6.1(h) shall also
be concurrently delivered to the Agent and each Back-up Manager (if any) and any
party authorized, in writing, by Manufacturing to receive such notices and
reports.
 
Manufacturing
GAC Manufacturing, LLC
c/o NB Supply Management Corp.
1346 Oakbrook Drive, Suite 170
Norcross, GA 30093
Attention: General Counsel
The Manager
NB Supply Management Corp.
1346 Oakbrook Drive, Suite 170
Norcross, GA 30093
Attention: General Counsel



-16-

--------------------------------------------------------------------------------


 
Section 8.2 Entire Agreement. This Supply Management Agreement sets forth the
entire agreement and understanding among the parties with reference to the
transactions contemplated hereby and supersede any and all other oral or written
agreements heretofore made.
 
Section 8.3 Severability. If any provision of this Supply Management Agreement
or the application of any provision hereof to any person or in any circumstances
is held invalid, the remainder of this Supply Management Agreement and the
application of such provision to other persons or circumstances shall not be
affected unless the provision held invalid shall substantially impair the
benefits of the remaining portions of this Supply Management Agreement.
 
Section 8.4 CONSENT TO JURISDICTION.
 
EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS MANUFACTURING MANAGEMENT
AGREEMENT, AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING, OR DELIVERY, OF COPIES
OF SUCH PROCESS TO SUCH PARTY AT ITS ADDRESS SPECIFIED IN SECTION 8.1 HEREOF.
EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
Section 8.5 Waiver of Jury Trial. The parties hereto each waive their respective
rights to a trial by jury of any claim or cause of action based upon or arising
out of or related to this Supply Management Agreement, or the transactions
contemplated hereby, in any action, proceeding or other litigation of any type
brought by any of the parties against any other party or parties, whether with
respect to contract claims, tort claims, or otherwise. The parties hereto each
agree that any such claim or cause of action shall be tried by a court trial
without a jury. Without limiting the foregoing, the parties further agree that
their respective right to a trial by jury is waived by operation of this Section
8.5 as to any action, counterclaim or other proceeding which seeks, in whole or
in part, to challenge the validity or enforceability of this Supply Management
Agreement or any provision hereof, the waiver shall apply to any subsequent
amendments, renewals, supplements or modifications to this Supply Management
Agreement.
 
Section 8.6 Further Assurances. The Manager shall furnish Manufacturing with any
further instruments, in form and substance reasonably satisfactory to it which
it may reasonably require or deem necessary, from time to time, to evidence,
establish, protect, enforce, defend or secure it and any and all of its rights
hereunder.

-17-

--------------------------------------------------------------------------------


 
Section 8.7 Amendments; Waivers. Any term, covenant, agreement or condition of
this Supply Management Agreement may only be amended with the consent of the
Manager, Manufacturing and the Agent or compliance therewith may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by Manufacturing and the Agent in its sole discretion and in any
such event the failure to observe, perform or discharge any such covenant,
condition or obligation (whether such amendment is executed or such consent or
waiver is given before or after such failure) shall not be construed as a breach
of such covenant, condition or obligation or as a Manager Termination Event.
 
Section 8.8 Successors and Assigns. This Supply Management Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto. All agreements, statements,
representations and warranties made by the Manager herein or in any certificate
or other instrument delivered by the Manager or on its behalf under this Supply
Management Agreement shall be considered to have been relied upon by
Manufacturing and shall survive the execution and delivery of this Supply
Management Agreement.
 
Section 8.9 Severability of Provisions. Any provision of this Supply Management
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction. To the extent permitted by Applicable Law, the Manager hereby
waives any provision of Applicable Law that renders any provision of the
prohibited or unenforceable in any respect.
 
Section 8.10 No Bankruptcy Petition. The Manager by entering into this Supply
Management Agreement covenants and agrees that it will not institute against, or
join any other Person in instituting against, the Issuer or any other Co-Issuer,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any federal or state bankruptcy or
similar law.
 
Section 8.11 Relationship of Parties. Except as provided in Section 8.18,
nothing contained in this Supply Management Agreement is intended to create, or
shall in any event or under any circumstance be construed as creating, a
partnership, joint venture, tenancy-in-common, joint tenancy, agency or other
relationship of any nature whatsoever between Manufacturing, on the one hand,
and the Manager, on the other hand. The Manager acknowledges that (a) the
Manager is represented by competent counsel and has consulted counsel before
executing this Supply Management Agreement and (b) it shall rely solely on its
own judgment and advisors in entering into the transactions contemplated hereby.
 
Section 8.12 Limitation on Liability; Indemnity. (a) None of the shareholders,
directors, officers, employees or agents of the Manager shall be under any
liability to Manufacturing or any other person for any action taken or for
refraining from the taking of any action taken in good faith pursuant to this
Supply Management Agreement; provided, however, that this provision shall not
protect the Manager against any liability which would otherwise be imposed by
reason of willful misfeasance, bad faith or negligence in the performance of its
duties hereunder.

-18-

--------------------------------------------------------------------------------


 
(a) Notwithstanding the foregoing, the Manager hereby agrees to indemnify and
hold harmless each of the Issuer, Manufacturing, the Agent, Noteholder, each
other Indemnified Party, each successor and assign of the Issuer, Manufacturing,
the Agent, each Noteholder, each other Indemnified Party, as the case may be,
and each of their respective officers, directors, affiliates, agents and
representatives from and against any claim, loss, liability, damage, settlement,
cost or other expense including reasonable attorney’s fees and expenses that
arise out of, relate to or are in connection with any negligent act or any
negligent failure to act of the Manager in the performance of its duties
hereunder or any breach by the Manager of any representation, covenant or other
provision hereunder.
 
This Section 8.12 shall survive termination of this Supply Management Agreement.
 
Section 8.13 Errors and Omissions Insurance. The Manager shall maintain, at its
own expense, an errors and omissions insurance policy, with broad coverage with
responsible companies on all officers, employees or other persons acting on
behalf of the Manager in any capacity with regard to the handling of money,
documents and papers relating to the Manufacturing Assets. Any such errors and
omissions insurance shall protect and insure the Manager against losses,
including forgery, theft, embezzlement, fraud, errors and omissions and
negligent acts of such persons and shall be maintained in a form and amount that
would meet the requirements of prudent managers. No provisions of this Section
8.13 requiring such errors and omissions insurance shall diminish or relieve the
Manager from its duties and obligations as set forth in this Supply Management
Agreement. The Manager shall cause to be delivered to Manufacturing a
certification evidencing coverage under such insurance policy. Any such
insurance policy shall not be cancelled or modified in a materially adverse
manner without ten (10) days prior written notice to Manufacturing and the
Agent.
 
Section 8.14 Governing Law.
 
THIS MANUFACTURING MANAGEMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICT OF LAWS, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.
 
Section 8.15 Counterparts. This Supply Management Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all such separate counterparts shall together constitute one and the same
instrument.
 
Section 8.16 Limitation on Payment. Any and all payments, including but not
limited to fees, expenses and costs, to be made to the Manager under this Supply
Management Agreement shall be made only to the extent of funds available
therefor in accordance with Sections 11.7 and 14.1, as applicable, of the
Security Agreement and the GAC Supply and Manufacturing related Security
Agreement Supplement.
 
Section 8.17 Separate Identity Provisions. By entering into this Supply
Management Agreement, the Manager covenants and agrees that, prior to the date
after the Facility Termination Date on which all Secured Obligations are paid
indefeasibly in full in cash, the Manager shall:

-19-

--------------------------------------------------------------------------------


 
(a) conduct its business solely in its own name through its duly authorized
officers or agents so as not to mislead others as to the identity of the entity
with which such persons are concerned, and shall avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that its assets are
available to pay the creditors of any other Person (other than as expressly
provided herein);
 
(b) maintain corporate records and books of account separate from those of any
other Person;
 
(c) establish and maintain an office through which its business shall be
conducted separate and apart from those of its Affiliates or, if it shares
office space with any Affiliate, it shall allocate fairly and reasonably any
overhead and expenses for such shared office space;
 
(d) conduct its business using letterhead separate from those of its Affiliates;
 
(e) obtain proper authorization for all action requiring such authorization;
 
(f) pay its own operating expenses and liabilities from its own funds;
 
(g) continuously maintain its resolutions, agreements and other instruments
underlying the transactions described in this Supply Management Agreement as
part of its official records;
 
(h) maintain an arm’s-length relationship with its Affiliates, and shall not
hold itself out as being liable for the debts of any other Person, except as
contemplated by this Supply Management Agreement and the other Transaction
Documents;
 
(i) keep its assets and liabilities separate from those of all other entities,
except as contemplated by this Supply Management Agreement and the other
Transaction Documents;
 
(j) not maintain bank accounts or other depository accounts to which any
Affiliate is an account party or from which any Affiliate has the power to make
withdrawals, except as contemplated by this Supply Management Agreement and the
other Transaction Documents;
 
(k) not amend, supplement or otherwise modify its organizational documents,
except in accordance therewith; and
 
(l) observe all procedures required by its organizational documents and preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualifications would materially adversely
affect the interests of Manufacturing or its ability to perform its obligations
hereunder.

-20-

--------------------------------------------------------------------------------


 
Section 8.18 Status of Parties. The Manager is authorized pursuant to this
Supply Management Agreement to act as the authorized agent of Manufacturing for
the purposes set forth in this Supply Management Agreement.
 
Section 8.19 Limitations on Authority. Except as expressly set forth herein, the
Manager shall not be authorized to manage the affairs of Manufacturing. The
management, policies, and operations of Manufacturing shall be the
responsibility of Manufacturing and officers of Manufacturing, acting pursuant
to and in accordance with Manufacturing’s Organizational Documents and other
applicable documents.
 
Section 8.20 Headings and Captions. The headings or captions in this Supply
Management Agreement are inserted for convenience and identification only and
are in no way intended to describe, interpret, define, or limit the scope,
extent, or intent of this Supply Management Agreement or any provisions thereof.
 
Section 8.21 Third Party Beneficiary. Each of the Agent, each Noteholder and
each other Indemnified Party is an express third party beneficiary hereof. The
Agent’s consent shall be required for any amendment, termination or waiver
hereunder; provided, however, that all rights of such Person hereunder, other
than with respect to Sections 8.10 and 8.12(b) hereof or any provision that
survives termination hereof, shall terminate on the day after the date on which
all Secured Obligations are indefeasibly paid in full in cash (other than with
respect to any indemnity obligations or obligations under any Transaction
Document that by their terms survive the termination thereof).
 
Section 8.22 Effect on Amended and Restated Supply Management Agreement;
Acknowledgement. The Supply Management Agreement shall not effect a novation of
the obligations of the parties to the Original Supply Management Agreement, but
instead shall be merely a restatement and, where applicable, an amendment of the
terms governing such obligations. The parties hereto acknowledge and consent to
the amendment and restatement of the Original Supply Management Agreement.
 
[Remainder of Page Intentionally Left Blank]

-21-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Supply Management Agreement has been executed by the
duly authorized signatories of the parties hereto all as of the day and year
first above written.
 

 
NB SUPPLY MANAGEMENT CORP.,
 
as Manager
     
By:
             Name:    
Title:
       
GAC MANUFACTURING, LLC,
 
as Manufacturing
     
By:
                    Name:    
Title:



-22-

--------------------------------------------------------------------------------

